Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The instant application 16/431,767 is presented for examination by the examiner.  Claims 1-10 and 12-21 are pending.  Claim 11 is canceled.  Claim 21 is added.

Response to Amendment

	The present claim amendments overcome the previous claim rejections.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicant’s arguments, filed 6/29/21, with respect to claims 1 and 14 have been fully considered and are persuasive.  The prior art is silent in explicitly teaching or rendering obvious the limitation of “storing the first image and second image as different frames of a same GIF image” in combination with all of the other claim requirements.  Prior art USP Application Publication 2015/009248 explicitly teaches storing different parts of the original image on separate GIF frames for copy protection (0041) but explicitly seeks to avoid using encryption to do so (0002).  Thus the prior art teaches away from the encryption outline method of previously cited prior art Ravishankar and does not appear to be an obvious combination to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431